Exhibit MARSHALL HOLDINGS INTERNATIONAL, INC. CODE OF BUSINESS CONDUCT Introduction This Code of Business Conduct (“Code”) applies to Marshall Holdings International, Inc. and all of its subsidiaries, together referred to below as the “Company.” We expect each employee to use sound judgment to help us maintain appropriate compliance procedures and to carry out our business in compliance with laws and high ethical standards.Each employee of the Company is expected to read this Code and demonstrate personal commitment to the standards set forth in this Code. Our officers and other supervising employees are expected to be leaders in demonstrating this personal commitment to the standards outlined in this Code and recognizing indications of illegal or improper conduct. All employees are expected to report appropriately any indications of illegal or improper conduct. An employee who does not comply with the standards set forth in this Code may be subject to discipline in light of the nature of the violation, including termination of employment. The Code of Business Conduct is not a detailed guide for all situations you may face.No code can cover every possible situation and no code is a substitute for good judgment and timely communication, given the specific factual situation.Nevertheless, it is a basic statement of what is expected of you and what you can expect from the Company.It is critical that you read and understand this document. How to Report Your Concerns ·Where to Direct Questions.If you have questions about this Code or concerns about any of the matters listed herein, please first consider speaking with your immediate manager or supervisor.If you do not wish to communicate with that person on the matter, or if you conclude that speaking with your immediate manager has not produced results, please feel free to contact any member of our management or director level personnel in the finance, legal, or human resources departments. ·Raising Ethical Concerns is Protected.Each of our employees has a responsibility to report any concerns that others in the Company or our agents may have engaged in illegal or unethical conduct relating to our business.If an employee knows of illegal or unethical conduct and allows it to continue by not reporting it, this failure may lead to discipline.We do not discriminate against employees who honestly report their concerns to us.In addition, under federal law, the Company may not discharge or otherwise discriminate against an employee for any lawful act by the employee to provide information or assist in an investigation by us or by the government of violations of federal securities laws. · Exception: Deliberately False Claims Are Prohibited.However, it is a violation of our standards for any employee to communicate any information which the employee knows to be false, including a knowingly false report of illegal or unethical conduct. · Where to Report Your Concerns.If you wish to report or discuss any problem concerning the Company or the matters outlined below, please promptly inform your supervising manager, or report the matter to our in-house General Counsel.If you wish to communicate any matter anonymously, you are free to do so.We will maintain the confidentiality of your communication to the extent possible given the Company’s obligations to take appropriate action under applicable laws.Communications intended to be confidential should be mailed in writing without indicating your name or address to the Company at .You should keep a copy of this communication yourself in the event you need to show that you took steps to correct a problem you observed.There is a form for the purpose of reporting any such concern attached to this Code. · Reporting Accounting Related Concerns.In addition to the above, if you have concerns about the Code of Ethical Conduct for Financial Managers, accounting, internal accounting controls, or auditing matters relating to the Company, you should consult our policy on Reporting Suspected Financial
